DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the Disciplinary Board’s findings and recommendations, and the record filed herein, it is the decision of the Court that the Disciplinary Board’s recommendations be adopted in part.
Accordingly, it is ordered that James E. Mouton receive a Public Reprimand for not returning the unearned portion of a fee paid in advance, a violation of 1.5(f) of the Rules of Professional Conduct.
Further, consistent with the recommendation of the Disciplinary Board, Mouton is ordered to return $3,125 (three thousand one hundred and twenty five dollars) with legal interest thereon from January 1,1990 until payment is made, to his former clients, Guidry and Thomasee, within one year from the date of this order.
The Court reserves the right of the Disciplinary Counsel to move for respondent’s suspension from the practice of law in Louisiana upon a showing that he has not complied with this order. All costs of this proceeding are assessed against respondent.
RESPONDENT PUBLICLY REPRIMANDED; RETURN OF UNEARNED FEE ORDERED.